DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7-8, 11, 14-15, and 17-21 are amended and claims 6, 9, and 10 are cancelled while claim 23 is newly added. Claims 1-5, 7-8, and 11-23 filed 11/9/21 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-8, and 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-5, 7-8, and 11-23 are directed to methods, all of which are statutory classes of invention.    
Nevertheless, independent claims 1, 9, and 17 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or deferred transaction processing, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: receiving transaction data, authorizing payments, transmitting payment instrument information, receiving an 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of completing transactions with generally recited computer elements such as computing device, point of sale (POS) devices, payment instrument network, and a network. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computing devices, POS devices, payment instrument network, and a network to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Regarding dependent claim 4, the claim is directed to limitations which serve to limit by a chargeback. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 5, the claim is directed to limitations which serve to limit by expected amount of fees. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claim is directed to limitations which serve to limit by an API. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 11, the claims are directed to limitations which serve to limit by purchase history. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 13, the claim is directed to limitations which serve to limit by the same payment instrument. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claim is directed to limitations which serve to limit by a settlement wait period. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 16, the claim is directed to limitations which serve to limit by a probability customer will make a second purchase. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 17, the claim is directed to limitations which serve to limit by a risk threshold. These claims neither introduce a new abstract idea nor additional 
Regarding dependent claim 18, the claim is directed to limitations which serve to limit by a single aggregated capture request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 20, the claim is directed to limitations which serve to limit by authorization. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 21 and 22, the claim is directed to limitations which serve to limit by training the predictive model. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 23, the claim is directed to limitations which serve to limit by transaction data from past transactions. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.	 
7.	Claims 1-5, 7-8, and 11-23 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Fordyce (2010/0274719) in view of Baldrick et al (2013/0080327) and Cassel et al (9,355,155).
Re Claims 1, 8: Fordyce discloses comprising: 

receiving, by the one or more computing devices of the TPS and from a point-of-sale (POS) device operable by a merchant, first transaction data associated with a first transaction between a first customer and the merchant (see [0033] discloses received merchant/acquirer parameters);
at a first time, prior to completion of the first transaction transmitting, by the one or more computing devices of the TPS and to an acquirer or to a payment instrument network, a first authorization request for a first determination that the first customer is authorized to use the first payment instrument and that there are sufficient funds to cover a first payment associated with the first transaction (see [0015] discloses authorization response message, see [0035] discloses transmitting critical risk information, [0038] authorization request message for purchase transaction);
receiving, by the one or more computing devices of the TPS, the first determination from the acquirer or from the payment instrument network (see [0016] discloses receiving authorization response message); 
receiving, by the one or more computing devices of the TPS and from the POS device, second transaction data associated with a second transaction between a second customer and the merchant (see [0033] discloses received merchant/acquirer parameters); 

receiving, by the one or more computing devices of the TPS, the second determination from the acquirer or from the payment instrument network (see [0016] discloses receiving authorization response message);
determining, by the one or more computing devices of the TPS, a wait period to wait after the first time before sending a capture request to initiate a funds transfer for the first payment and the second payment (see [0013, 0018, 0020, 0034, 0037, 0044] disclose deferment period which is equivalent to capture wait period);
after receiving the first determination and the second determination, and after the wait period has expired, sending, by the one or more computing devices of the TPS, the capture request for the first payment and the second payment (see [0015, 0027, 0032, 0038, 0045-0046] disclose authorization request message which is equivalent to capture request).
However, Fordyce fails to disclose the following. Meanwhile, Baldrick discloses:
wherein sending the capture request comprises transmitting, by the one or more computing devices of the TPS and to the acquirer or to the payment instrument network, the first payment instrument information and the second payment instrument information in a 
receiving, by the one or more computing devices of the TPS and from the acquirer or the payment instrument network, a confirmation of funds transfer of the first payment and the second payment (see [0068] capture response confirmation);
wherein the first transaction data includes first payment instrument information associated with a first payment instrument used in the first transaction (see [0021-0024, 0074-0076] discloses first and second transactions including payment instrument data including cards);
wherein the second transaction data includes second payment instrument information associated with a second payment instrument used in the second transaction (see [0021-0024, 0074-0076] discloses first and second transactions including payment instrument data including cards).
From the teaching of Baldrick, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s invention with Baldrick’s disclosure of capture in order for “an automatic refresh authorization for payment transaction authorizations… (see Baldrick Abstract).”
However, Fordyce and Baldrick fail to disclose the following. Meanwhile, Cassel discloses: 
wherein determining the wait period is based at least in part on applying a predictive model to determine a probability of a next purchase occurring within the wait period, wherein 
From the teaching of Cassel, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s and Baldrick’s inventions with Cassel’s disclosure of a model in order for “… determining at least one confidence score… (see Cassel Abstract).”
Re Claim 2: Fordyce discloses wherein determining the capture wait period is responsive at least in part on a determination that the first payment is eligible for a deferred capture, wherein deferred capture comprises deferring initiation of funds transfer for the first payment to a time after the first authorization request (see [0020] discloses transactions over particular dollar amount automatically registered for deferred settlement).
Re Claim 3: Fordyce discloses further comprising: determining that the first payment does not exceed a threshold payment amount, wherein the determination that the first payment is eligible for a deferred capture is based at least in part on the first payment not exceeding the threshold payment amount (see [0020] discloses transactions over particular dollar amount automatically registered for deferred settlement).
Re Claim 4: Fordyce discloses further comprising: determining a likelihood of a chargeback related to the first transaction, wherein a chargeback comprises a payment dispute raised by a customer with an issuing bank of the payment instrument, wherein the determination that the first payment is eligible for a deferred capture is based at least in part on the likelihood (see [0017] defer settlement of transaction based on calculated risk for reduced transaction fees, [0035] discloses chargeback history).

Re Claim 7: Fordyce discloses further comprising: exposing, by the one or more computing devices of the TPS, an application programming interface (API) that is configured to provide services of the TPS to the POS devices, wherein receiving, by the one or more computing devices and from the POS device, the first transaction data comprises receiving the first transaction data through the API (see [0049] discloses external interface which could be API).
Re Claims 11, 22: However, Fordyce and Baldrick fail to disclose the following. Meanwhile, Cassel discloses wherein the predictive model is further trained at least in part on historical transaction data associated with purchases by a plurality of customers (see col.18, lines 55-68 discloses analyzing past transactions to predict future as well as model). From the teaching of Cassel, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s and Baldrick’s inventions with Cassel’s disclosure of a model in order for “… determining at least one confidence score… (see Cassel Abstract).”
Re Claim 12: Fordyce discloses further comprising sending a notification to the POS device that causes presentation by the POS device, at least partly via a display, of an indication that the first payment has been settled (see [0041, 0043, 0045] discloses notification).

Re Claim 14: Fordyce discloses:
receiving, at the one or more computing devices of the TPS and from point-of-sale (POS) devices operable by merchants associated with the TPS, transaction data to be processed by the one or more computing devices on behalf of the merchants, wherein each POS device of the POS devices is associated with an instance of a merchant application that configures the POS device to generate a portion of the transaction data and send the portion of the transaction data to the one or more computing devices over a network (see [0032] discloses receiving authorization request message, authorization response message, deferred settlement indicator for transaction);
receiving, by the one or more computing devices of the TPS and from a first instance of the merchant application executing on a POS device operable by a merchant of the merchants, first payment instrument information associated with a first transaction to be processed by the one or more computing devices on behalf of the merchant (see [0033] discloses received merchant/acquirer parameters);

determining, by the one or more computing devices of the TPS, a processing wait period to wait before processing the first transaction and the second transaction in a batch, and at least partly responsive to expiration of the processing wait period, processing, by the one or more computing devices of the TPS, the first transaction and the second transaction in a batch (see [0039] discloses a wait time, [0041] discloses a batch).
From the teaching of Baldrick, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s invention with Baldrick’s disclosure of a wait period in order for “an automatic refresh authorization for payment transaction authorizations… (see Baldrick Abstract).”
However, Fordyce and Baldrick fail to disclose the following. Meanwhile, Cassel discloses at least in part on applying a predictive model (see col.18, lines 55-68 discloses analyzing past transactions to predict future as well as model). From the teaching of Cassel, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s and Baldrick’s inventions with Cassel’s disclosure of a model in order for “… determining at least one confidence score… (see Cassel Abstract).”

determining, by the one or more computing devices of the TPS, a settlement wait period to wait after processing the first transaction and the second transaction before settling, to the merchant, at least a portion of a first payment associated with the first transaction and at least a portion of a second payment associated with the second transaction; and after the settlement wait period, settling, by the one or more computing devices of the TPS, the at least the portion of the first payment and the at least the portion of second payment to the merchant (see [0039] discloses a wait time). From the teaching of Baldrick, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s invention with Baldrick’s disclosure of capture in order for “an automatic refresh authorization for payment transaction authorizations… (see Baldrick Abstract).”
Re Claim 16: However, Fordyce and Baldrick fail to disclose the following. Meanwhile, Cassel discloses wherein the predictive model outputs a likelihood that the customer will make a second purchase from the merchant within the processing wait period (see col.18, lines 55-68 discloses analyzing past transactions to predict future as well as model). From the teaching of Cassel, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s and Baldrick’s inventions with Cassel’s disclosure of a model in order for “… determining at least one confidence score… (see Cassel Abstract).”
Re Claim 17: Fordyce discloses wherein determining the processing wait period is further based at least in part on determining, by the one or more computing devices of the TPS, that 
Re Claim 18: However, Fordyce fails to disclose the following. Meanwhile, Baldrick discloses wherein processing the first transaction and the second transaction in the batch comprises submitting, by the one or more computing devices of the TPS and to an acquirer or to a payment instrument network, a single aggregated capture request for both the first transaction and the second transaction (see [0022] discloses capture request). From the teaching of Baldrick, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s invention with Baldrick’s disclosure of capture in order for “an automatic refresh authorization for payment transaction authorizations… (see Baldrick Abstract).”
Re Claim 19: Fordyce discloses further comprising: sending, by the one or more computing devices of the TPS, a notification to the POS device that causes presentation by the POS device, at least partly via a display, of a notification that both the first transaction and second transaction have been processed in the batch (see [0041, 0043, 0045] discloses notification).
Re Claim 20: Fordyce discloses further comprising: before determining the processing wait period, authorizing, by the one or more computing devices of the TPS, a first payment associated with the first transaction and a second payment associated with the second transaction, wherein the authorizing includes: transmitting, by the one or more computing devices of the TPS and to an acquirer or a payment instrument network, the first payment instrument information and the second payment instrument information; and receiving, by the 
Re Claim 21: Fordyce discloses further comprising: receiving historical transaction data from POS devices operable by a plurality of merchants associated with the TPS, wherein the historical transaction data corresponds to transactions associated with the plurality of merchants and processed by the TPS (see [0035] discloses historical information).
Re Claim 23: Fordyce discloses wherein the historical transaction data comprises transaction data from past transactions between the merchant and the customer (see [0035] discloses historical information).
Response to Arguments
8.	Applicant's arguments filed 11/9/21 have been taken into consideration but are not found to be persuasive. With respect to the 35 USC 103 rejection, the applicant argues that determining a wait period before sending a capture request to initiate a funds transfer for the first payment and the second payment is not disclosed. However, Fordyce is relied upon to disclose this feature. In [0018], Fordyce discloses a deferment period, which is equivalent to the capture wait period. Then in [0020], Fordyce discloses that after the deferment period has ended, the payment processing organization can settle the transaction by collecting funds. Then again in [0044], Fordyce discloses after the predetermined period has expired, transaction funds may be deposited. 

Then, the applicant argues that Baldrick does not disclose “… based at least in part on applying a predictive model, a processing wait period… in a batch.” However, the Examiner respectfully disagrees. In [0013-0014] of Baldrick, it discloses batch files and in [0041], it discloses doing capture requests in large batches by a computer. 
With regards to the 35 USC 101 rejection, the Examiner respectfully disagrees. First, the Applicant argues that the claims are not directed to an abstract idea. The Specification and claims focus on an improvement to deferred transaction processing, which falls under commercial or legal interactions, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea. "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Deferred transaction processing would fall directly under sales activities or behaviors.
Regarding Applicant’s argument that the claims integrate the alleged abstract idea into a practical application, the Examiner respectfully disagrees. The applicant argues that there is an improvement to the functioning of a computer, technology, and/or technical field. In determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the 
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of deferred transaction processing.  The claims of the instant application describe an improvement to a business process i.e., deferred transaction processing, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anonymous (Modernize or Fail: The Modernization Challenges Facing Banks, and the Technology Implications.) is found to be the most pertinent NPL prior art.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687